IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-295-CR


EDWARD CHAMBERLAIN,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY

NO. 406891, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING
 


PER CURIAM
	Appellant was adjudged guilty of driving while intoxicated after entering a plea of
no contest.  The punishment is incarceration for one year and a $1500 fine, probated.
	Appellant was represented by retained counsel at trial and represents himself on
appeal.  The transcript contains no request of a free statement of facts or for the appointment of
counsel on appeal.  Neither a statement of facts nor a brief has been filed, and appellant has not
responded to this Court's notices.  Tex. R. App. P. 53(m), 74(l).  We conclude that appellant does
not wish to prosecute this appeal and has failed to make the necessary arrangements for filing a
brief.  
	We have examined the transcript and find no error that should be considered in the
interest of justice.  The judgment of conviction is affirmed.

Before Justices Powers, Aboussie and B. A. Smith
Affirmed
Filed:   October 26, 1994
Do Not Publish